In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00312-CV
                              __________________

                      BRENDA KAY RIVERS, Appellant

                                        V.

     HORRACE RAY PAGE AND FLOYD HERMAN PAGE, Appellees

__________________________________________________________________

                On Appeal from the 75th District Court
                        Liberty County, Texas
                      Trial Cause No. CV611550
__________________________________________________________________

                         MEMORANDUM OPINION

      Brenda Kay Rivers, Appellant, appeals a final order regarding the partitioning

of real property between Rivers and her brothers, Horrace Ray Page and Floyd

Herman Page (collectively “Appellees” or “the Brothers”). We affirm.

                                   Background

      Rivers and the Brothers acquired certain undivided interests in their family’s

acreage, house, and improvements in Liberty County (“the property”). In 2016, the

Brothers filed an Original Petition to Partition Real Property against Defendant

                                         1
Rivers, seeking the partitioning of approximately 42 acres, asking the trial court to

appoint three commissioners to partition the interests of Rivers and the Brothers, and

requesting that the commissioners file their report. Rivers filed her Defendant’s

Original Answer and Counter Petition for Partition, entering a general denial and

asserting that her parents erected improvements on the 42 acres and that her mother’s

will, admitted to probate in 2016, bequeathed to Rivers the house on the 42-acre

tract. 1 Rivers believed that the property, except for the house, was susceptible to fair

and equitable partition, but asserted that the house should be awarded to her in

accordance with her mother’s wishes. She also requested that the trial court appoint

three commissioners to partition the property and to file their report. The Brothers

filed an amended petition, describing the property to be partitioned as a 46-acre tract,

composed of a 44-acre tract, a 2.33-acre tract, and a 2.0-acre tract, together with

improvements located on the 46 acres.

      The trial court signed an agreed Decree of Partition stating that Rivers and the

Brothers had appeared for trial and announced that they had reached an agreement,

the agreement was presented to the trial court, and the trial court approved the

parties’ agreement. With respect to the 46-acre tract and all improvements on that


      1
         In Defendant’s Original Answer and Counter Petition for Partition, Rivers
also sought partition of a separate 59.9391-acre tract in Liberty County. The parties
settled that part of the partition suit, as acknowledged by the trial court’s judgment
in this case, and that tract was not part of the Decree of Partition at issue in this
appeal.
                                             2
tract, the trial court’s Decree of Partition stated, in part, that, having accepted and

approved the parties’ agreement regarding the partition of the 46 acres, the trial court

ordered that the Brothers and Rivers each own a one-third undivided interest in the

46 acres, the 46 acres are susceptible of partition, and the trial court named and

appointed three individuals as commissioners to partition the property equally by

fair market value. The Decree of Partition ordered the commissioners to first have

the 46 acres surveyed by a qualified Texas-licensed land surveyor selected by the

commissioners, and then the commissioners were to make their partition of the

property so that Rivers’s one-third portion of the fair market value of the property

shall be partitioned to her and include the house, garage, water well, and septic

system thereon so as to equalize the fair market value to be received by each of the

three parties since Rivers will be awarded her portion of the property with the house,

garage, water well, and septic system thereon. The Decree ordered the remainder of

the property (with all improvements thereon) to be partitioned in one tract that will

be held and owned in equal undivided interests by the Brothers. The Decree directed

that after the commissioners’ report is filed and approved by any Court order, the

surveyor shall prepare another plat depicting and describing the portions of the

property and improvements to each of the Brothers and Rivers. The Decree also

instructed the district clerk to issue a writ of partition.




                                             3
      On November 1, 2018, the three appointed commissioners signed their

Commissioners’ Report. The Commissioners’ Report stated that the commissioners

appointed a registered Texas land surveyor who determined that the property in

question contained only 44.5866 acres, and the Commissioners’ Report stated the

commissioners had partitioned the property as follows:

                                          4.
             We proceeded to partition the 44.5866 acres and improvements
      in accordance with the Court’s directions contained in the Decree,
      having due regard to the division, quantity and advantages of each share
      and to the end that the shares be apportioned in equal value as nearly as
      could be. We determined the fair market value of the land at $6,000.00
      per acre or $267,519.60. We determined the fair market value of the
      44.5866 acres of land and all improvements thereon at $392,520.00.
                                          5.
             We partition and allocate to Brenda Kay Rivers the 3.47333 acres
      of land more particularly described in the attached Exhibit “B”
      (consisting of 2 pages). Exhibit “B” is attached to this Report and is
      fully incorporated herein by reference. In addition to the 3.47333 acres
      of land hereby partitioned to Brenda Kay Rivers, we include and
      partition to her all of the following improvements on such 3.47333
      acres:
             a. The wood frame house;
             b. The pump house, pump and water system;
             c. The wood frame garage and attached metal shed;
             d. The stand-alone wooden shed;
             e. Propane tank;
             f. Satellite dish;
             g. The septic/sewer system; and,
             h. All fencing.
                                          6.
             We have assessed and determined that the fair market values of
      the 3.47333 acres and improvements thereon that we have partitioned
      and allocated to Brenda Kay Rivers are:
             a. 3.47333 acres of land ------------------------$20,840.00

                                         4
             b. The wood frame house and all other improvements
                listed in the above paragraph 5. -----------$110,000.00
                Total Fair Market Value -------------------$130,840.00
                                          7.
             We partition and allocate to Floyd Herman Page and Horace Ray
      Page, in equal undivided interests, the 41.1133 acres of land that is more
      particularly described in the attached Exhibit “C” (consisting of 5
      pages) that is attached to this Report and fully incorporated herein by
      reference. In addition to the 41.1133 acres of land hereby partitioned in
      equal, undivided interests to Floyd Herman Page and Horace Ray Page,
      we include and partition to them, in equal, undivided interests, all of the
      following improvements on such 41.1133 acres:
             a. The metal barn;
             b. The metal shop;
             c. The old sawmill; and,
             d. Any other buildings or structures, as well as any
                fences.
                                          8.
             We have assessed and determined that the fair market values of
      the 41.1133 acres and improvements partitioned and allocated in equal
      undivided interests to Floyd Herman Page and Horace Ray Page are
      as follows:
             a. 41.1133 acres of land ----------------------$246,680.00
             b. All improvements described in
                The above paragraph 7. -------------------$ 15,000.00
                Total Fair Market Value ------------------$261.680.00

      On November 27, 2018, Rivers filed an Objection to Report of

Commissioners requesting that the trial court reject the Commissioners’ Report

alleging the division of land was erroneous because the “70 year old deteriorated

frame house” awarded to her was valued at twice its actual market value and the fair

market value of the acreage should have been $8,346.79 per acre instead of $6,000

per acre. According to Rivers:



                                          5
      [S]aid report is unequal, unfair and unjust in that the actual market value
      of the 44.8566 acres which is the subject of this partition suit is
      $434,655, and the value of the 3.4733 acres and 70 year old farm house
      set aside to Brenda Kay Rivers is $83,991.15 ($55,000 + $28,991.15)
      and she is entitled to property worth one third (1/3) or $144,835.00.
             Plaintiffs are entitled to property worth $289,820 as their two
      thirds (2/3) share of the subject property.
             That such error or inequality if not corrected, is material and
      injures this objector, Brenda Kay Rivers in the amount of $60,843.35.

The Brothers filed a Response to Rivers’s Objection(s) to Commissioners’ Report.

On June 5, 2019, the trial court held a hearing and bench trial regarding the

objections and confirmation of the Commissioners’ Report. 2

      Prior to evidence being introduced, the following exchange occurred between

Rivers’s counsel and the trial court:

      [Defense counsel]: I’m ready to put on testimony that I think will show
      clearly that the value of the property has been set aside to my client;
      and the commissioners’ report is nowhere close to the actual value, 1/3
      of the value of the whole property.
             I believe last time we were here you made a comment or two
      about how probably if we were doing it over we would give them a little
      better instructions.
      THE COURT: No. If we were doing it over, we would try the issue of
      value of improvements as part of equities in the partition; and then the
      commissioners would be instructed on value that was determined at that
      hearing.



      2
        In her appellate brief, Rivers states that although she disputed the value of
the house, “the error in the commissioners’ valuation of the land, alone, is enough
to reverse the trial court’s partition order and remand for a new partition[,]” and her
sufficiency challenge on appeal relates to “the valuation of the land[.]” Accordingly,
in our memorandum opinion we only discuss the evidence presented at trial related
to the value of the land.
                                             6
            . . . . Now we have it where it’s agreed the commissioners will
      assess value and also make an equitable division of the property. Now
      we have got a complaint about the value of the improvements.

      [Defense counsel]: Not just the improvements; the land as well, Judge.
      I don’t want to sugarcoat it but in our opinion it looks like the land got
      lowballed and the house got raised up high.
             I had no input with the commissioners whatsoever. I’m not
      saying anybody else did, but I’m telling you I didn’t have any.

      THE COURT: Your burden is to show that the report of the
      commissioners in the partition that’s actually proposed by that report is
      erroneous in a material respect that resulted in an unjust division of the
      property based on value.

      [Defense counsel]: Yes, sir. I’m prepared to do that.

      ....

      [Defense counsel]: I think we both subpoenaed the commissioners, and
      you advised us we wouldn’t be cross-examining any of the
      commissioners. If we can’t do that, I don’t know how else to get at
      value.

      THE COURT: In my judgment they are not proper witnesses. They
      speak through their report and it’s their report that is the subject matter
      of this contest and the burden is on the contestee, contestor to show that
      there was a material erroneous assessment with respect to value.

      [Defense counsel]: Yes, sir.

      THE COURT: That’s all we hear in these things. The commissioners’
      report has been filed.

      [Defense counsel]: That’s right.

      Randy Ellisor, an appraiser licensed in Texas, testified that he is employed as

a Justice of the Peace in San Jacinto County and has an appraisal business there that

                                          7
has seven employees. Ellisor testified that he completes approximately three

hundred appraisals in a year and has testified ten or twelve times in district courts

regarding his appraisals. According to Ellisor, Liberty County is one of seven

counties where he performs appraisals, he performs fifteen or sixteen appraisals in

Liberty County in a year, and he is experienced with property values in Liberty

County.

      Ellisor testified that he appraised the property involved in this case by

evaluating the property and improvements and then using a sales comparison

approach where he compares confirmed sales in the geographic area and compares

those to the property in this case. Ellisor looked at thirty-two sales over a twenty-

four-month period online to find comparable sales. As to the value of the land,

Ellisor testified that in his opinion the 44-acre tract’s market value is $9,750 per acre.

In determining this value, Ellisor explained he located comparable sales with greater

than 44 acres as well as sales with less than 44 acres, which is a method called

“bracketing.” Ellisor testified that he found comparable tracts that sold for $9,300,

$11,000, and $12,000 per acre. Ellisor valued the home and the three acres next to it

at approximately $70,000, and the entire 44-acre tract with the house at $434,000.

Ellisor’s appraisal report was admitted into evidence.

      On cross-examination, Ellisor acknowledged that to the best of his knowledge

all three “comps” he used did not have a house on them. When asked if he called to

                                            8
confirm the accuracy of the Multiple Listing Service online information for the sales

price of each of the three comps, Ellisor responded that it would be his normal

practice to do so but that he does not specifically remember doing that in this case.

Ellisor explained his practice was to adjust the comps to reflect the value of the

improvements on the subject property to “try to bring everything to an equal

position.” When asked about the timber visible from the pictures of one of the

comps, Ellisor acknowledged that he did not give the timber any value on the comp

because he did not have extensive experience valuing timber. He also admitted that

the land at issue in this suit did not have timber on it. He testified that when he visited

the property in this suit, he did not enter the large workshop or the barn, he was not

aware that there was a low spot on the property, and Rivers did not mention a low

spot when he met her on the property. Ellisor testified he spent over two hours at the

property, but he admitted that he did not walk the whole property and that he only

“walked it to the extent that I needed to understand the layout, the topography, and

any improvements that were on there.” Ellisor testified that he was not aware of a

sale of acreage on FM 1008 that was in the same school district.

      Floyd Page testified that the land involved in this suit was his father’s property

prior to when his father married Floyd’s mother, and they built the house on the land

after they were married. Floyd testified that he grew up in the house that is part of

the partition suit and he has been all over the subject property. Floyd referred to the

                                            9
survey of the property that was admitted into evidence and testified that “[p]robably

6 acres[]” of the land on the “east line” is low, floods, and “stays wet 80 percent of

the time.” Floyd testified that the six acres has been low since he and his siblings

grew up and that the low area could not be put to any use.

      According to Floyd, when Ellisor came out to the property, Floyd was at the

shop on the property and Rivers was at the property too, but Ellisor did not talk to

Floyd. Floyd testified he did not see Ellisor walk over to the side of the property

where the low area is located nor did Floyd see Ellisor go into the house.

      Floyd testified that he has been in the logging business for approximately forty

years, and he has bought and sold a lot of land. Floyd testified that six months prior

to trial he sold 88 acres of high land on FM 1008 that fronts the highway and has

timber on it for $6,500 an acre. According to Floyd, the land he recently sold was

six miles from Highway 321 and although there were no structures on it, several

houses could be built on the land.

      Floyd testified he was there when the commissioners came out to the house

and he showed them around but did not talk much to them. According to Floyd, the

commissioners were on the property about an hour and spent fifteen to twenty

minutes inside the house.

      Rivers testified that she lives in Salado, Texas, which is about 200 miles away

from her parents’ home, and she has been away for about twenty years. She was at

                                         10
the house when Ellisor looked at it. Rivers testified that she believes the land is worth

$12,000 per acre “just by hearing people selling and buying out there[.]” She

acknowledged that there is a “wet spot[]” on the property, but she believed it to be

only about two acres. According to Rivers, she paid some of the taxes on the property

and, at the time of trial, she was in the process of protesting the appraisal district’s

valuation of the house, but she did not protest the appraisal district’s valuation of the

land at $188,000.

       After hearing the testimony and argument, the trial court overruled Rivers’s

objections to the Commissioners’ Report, confirmed the Commissioners’ Report,

and set the matter for entry of final judgment. Rivers later filed a Motion for

Continuance and Motion for New Trial. On July 2, 2019, the trial court signed a

Final Order Denying and Overruling the Defendant’s Objections to the

Commissioners’ Report and Confirming Commissioners’ Report and Assessing

Costs. Rivers filed an Amended Motion for New Trial and the Brothers filed

Responses to Defendant’s Motion for New Trial and First Amended Responses to

Defendant’s Amended Motion for New Trial. After a hearing on Rivers’s Amended

Motion for New Trial, the trial court denied Rivers’s motion, and she appealed.

                                   Issues on Appeal

      In her first appellate issue, Rivers argues that the trial court erred by accepting

the Commissioners’ Report. According to Rivers, there is no legally sufficient

                                           11
evidence to support the commissioners’ valuation of the land, their valuation is

against the great weight and preponderance of the evidence, and the erroneous

valuation resulted in an “unequal and unjust” partition. In her second issue, Rivers

argues the trial court erred by refusing to allow Rivers to question the commissioners

and by treating the Commissioners’ Report itself as evidence of the correctness and

fairness of the report. Rivers contends that the trial court’s refusal to allow the

commissioners’ testimony was arbitrary and unguided by legal principles and was

error that prejudiced Rivers and adversely affected the fairness of the proceeding.

                      Standard of Review and Applicable Law

      The Texas “Rules of Civil Procedure set forth a two-stage process for the

partition of real estate[,]” and each stage leads to a final, appealable judgment.

Bowman v. Stephens, 569 S.W.3d 210, 221 (Tex. App.—Houston [1st Dist.] 2018,

no pet.) (citing Tex. R. Civ. P. 756-771; Yturria v. Kimbro, 921 S.W.2d 338, 341-42

(Tex. App.—Corpus Christi 1996, no writ)). In the first stage, the trial court’s

judgment determines whether the property is susceptible to partition in kind, decides

the fractional interest of each joint owner, resolves all questions of law or equity

affecting title, and determines the value of improvements to provide for the

adjustment of equities between the parties. See id. (citing Tex. R. Civ. P. 761;

Yturria, 921 S.W.2d at 341-42). As a result, arguments about the existence and value

of improvements or equitable claims that a particular party should receive a

                                         12
particular tract are resolved in the first stage of the proceedings. Id. (citing Yturria,

921 S.W.2d at 342). If the trial court determines that the property is susceptible to

partition in kind, then it may appoint commissioners to divide the property in

accordance with the trial court’s equitable and legal determinations. Id. (citing

Yturria, 921 S.W.3d at 341-42).

      “In the second stage, the commissioners consider the property’s

characteristics and evaluate objective considerations for dividing the property to

retain the partitioned tracks’ highest value.” Bowman, 569 S.W.3d at 222 (citing

Yturria, 921 S.W.2d at 343). The commissioners determine the “exact manner of

valuing the real property” and the appropriate method of “dividing that property into

shares among the parties[.]” Yturria, 921 S.W.2d at 342. Because the commissioners

lack judicial powers, they must rely on the trial court’s instructions and its legal and

equitable determinations from the first stage in making their decisions. Id.

Ordinarily, equitable claims that favor awarding a specific portion of a particular

tract to a particular party, and issues regarding the existence and value of

improvements, are determined in the partition proceeding’s first stage. Bowman, 569

S.W.3d at 221-22 (citing Yturria, 921 S.W.2d at 342-44). And, during the second

stage, the “‘exact manner of valuing the real property’” and appropriate method of

“‘dividing that property into shares among the parties is accomplished by the

commissioners.’” Id. at 223 (quoting Yturria, 921 S.W.2d at 342). Here, as reflected

                                           13
in the agreed Decree of Partition, the parties’ agreement included an agreement that

the value of the improvements would be determined by the commissioners, as well

as the manner of valuing the real property. The Decree was entered as a final

judgment and that judgment was not appealed.

      Once the commissioners have made their decision, they must submit a report,

under oath, to the trial court, stating their recommendations for the actual property

partition. Tex. R. Civ. P. 766, 769. Any party objecting to the commissioners’ report

must file objections within thirty days, and the trial court shall hold a trial on the

objections. Tex. R. Civ. P. 771. The party objecting to the report has the burden of

proving that the report is materially erroneous or that the division of property is

unequal or unjust. Ellis v. First City Nat’l Bank, 864 S.W.2d 555, 557 (Tex. App.—

Tyler 1993, no writ). If the trial court overrules the objections to the commissioners’

report, if any, and the report is otherwise materially correct, the trial court may

approve the report in a second judgment. See Bowman, 569 S.W.3d at 222. That said,

the trial court’s judgment must reject the report and appointment of new

commissioners if the trial court sustains an objection to it, finding it to be “erroneous

in any material respect, or unequal and unjust[.]” Tex. R. Civ. P. 771. Generally, a

commissioners’ report will not be set aside in the absence of evidence showing

inequality of market value of the shares or other indication of partiality on the part

of the commissioners. See Roberts v. Philpot, 435 S.W.2d 614, 615 (Tex. App.—

                                           14
Tyler 1968, no writ). Where the testimony raising such issues is conflicting, the

commissioners’ report approved by the trial court may not be set aside on appeal.

See id.

      On appeal, Rivers challenges the legal and factual sufficiency of the evidence

supporting the trial court’s final judgment. The trial court’s findings in a partition

suit, as in the trial of all other cases, may be attacked on appeal for legal and factual

sufficiency. Carson v. Hagaman, 884 S.W.2d 194, 198 (Tex. App.—Eastland 1994,

no writ). Rivers made no request to the trial court for findings of fact and conclusions

of law. Absent such findings and conclusions, we will assume the trial judge found

every fact necessary to sustain the judgment. Grimes v. Collie, 733 S.W.2d 338, 341

(Tex. App.—El Paso 1987, no writ). A trial court’s findings are reviewable for legal

and factual sufficiency of the evidence by the same standards that are applied in

reviewing evidence supporting a jury’s findings. Catalina v. Blasdel, 881 S.W.2d

295, 297 (Tex. 1994).

      Rivers claims that there is no evidence to support the valuation of the land in

the Commissioners’ Report that was accepted by the trial court, and that the

valuation of the land was unsupported and against the great weight and

preponderance of the evidence, and that the judgment should be reversed because it

resulted in a partition that was manifestly unjust. Rivers also suggests that the trial

court considered the report itself to be evidence of the report’s correctness. Contrary

                                           15
to Rivers’s argument, in overruling her objections and confirming the

Commissioners’ Report, the trial court did not “find” the land to be valued at $6,000

an acre. Instead, by overruling the objections and confirming the Commissioners’

Report, the trial court implicitly found that Rivers failed to meet her burden to show

that the Commissioners’ Report was materially erroneous, or unequal and unjust.

See Ellis, 864 S.W.2d at 557. Rivers attacks the legal sufficiency of the evidence

supporting the trial court’s implied finding that Rivers failed to show the

Commissioners’ Report was materially erroneous, or unequal and unjust, based on

the market value of the land as stated in the report. According to Rivers, there is no

evidence to support the market value determined by the commissioners in their

report.

      Rivers had the burden of proof to show as a matter of law by the evidence in

the trial record that the market value provided by the commissioners in their report

was materially erroneous, or unequal and unjust. See Tex. R. Civ. P. 771; Sterner v.

Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989); Ellis, 864 S.W.2d at 557. In

reviewing a “matter of law” challenge, the reviewing court must first examine the

record for evidence that supports the finding, while ignoring all evidence to the

contrary. Sterner, 767 S.W.2d at 690. If there is no evidence to support the finding,

the reviewing court will then examine the entire record to determine if the contrary

proposition is established as a matter of law. Id. The point of error should be

                                         16
sustained only if the contrary proposition is conclusively established. Dow Chem.

Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (citing Croucher v. Croucher, 660

S.W.2d 55, 58 (Tex. 1983)).

      For her factual sufficiency challenge to the trial court’s implied finding that

Rivers failed to show the Commissioners’ Report was materially erroneous, or

unequal and unjust, Rivers must demonstrate on appeal that the adverse finding,

upon which she had the burden of proof, is against the great weight and

preponderance of the evidence. See id. at 242. In reviewing factual sufficiency, we

must examine the entire record, and we consider both the evidence in favor of, and

contrary to, the challenged findings. Id. at 241. We may not pass judgment upon the

witnesses’ credibility or substitute our judgment for that of the fact finder, even if

the evidence would support a different result. Maritime Overseas Corp. v. Ellis, 971

S.W.2d 402, 407 (Tex. 1998). We may set aside the verdict for factual insufficiency

only if the evidence is so weak or if the finding is so against the great weight and

preponderance of the evidence that it is clearly wrong and unjust. Dow Chem. Co.,

46 S.W.3d at 241.

                                      Analysis

      In issue one, Rivers argues that the trial court erred by accepting the

Commissioners’ Report. According to Rivers, this Court should reverse the trial

court’s partition order because the trial court’s finding that the land was worth only

                                         17
$6,000 per acre was supported by no legally sufficient evidence, was against the

great weight and preponderance of the evidence and resulted in a partition that was

manifestly unjust.

      Because Rivers was objecting to the values in the Commissioners’ Report, it

was her burden to show as a matter of law by the evidence in the trial record that the

fair market value of the land provided by the commissioners in their report is

materially erroneous, or unequal and unjust. See Sterner, 767 S.W.2d at 690. Floyd’s

testimony that he recently sold 88 acres of high land six miles from the property

involved in this case for $6,500 was some evidence to support the trial court’s

implied finding that the report was not materially erroneous, or unequal and unjust,

based on the market values in the report. However, even assuming without deciding

that there was no evidence to support that implied finding, Rivers still has not

conclusively established the $6,000 per acre land valuation in the Commissioners’

Report was materially erroneous, or unequal and unjust. Rivers argues that she

“presented uncontroverted evidence that the commissioners had substantially

undervalued the land at just $6,000.” We disagree. The trial court had before it the

Commissioners’ Report and Ellisor’s appraisal report, Ellisor’s testimony as to how

he assessed the property and used comps to find market values of the land, and

testimony from Rivers and Floyd. At best, the evidence on the fair market value of

the land was conflicting. Although Rivers presented evidence that Ellisor valued the

                                         18
land at $9,750 per acre and Rivers believed the value of the land was $12,000 per

acre, her evidence did not conclusively prove as a matter of law that the $6,000 per

acre land value assigned by the commissioners was materially erroneous, or unjust

or unequal. The trial court heard evidence of how the comparable properties Ellisor

used differed from the land in this partition suit by having timber or not having

improvements, how Ellisor did not walk the entire property and was not aware of

the six acres of the property that Floyd testified flooded eighty percent of the time

and was useless, how Ellisor did not remember specifically in this case confirming

the sales of the comps he found online, and that Rivers had not contested the

appraisal of the land valued at $188,000 by the appraisal district. The trial court also

heard Floyd testify that he recently sold 88 acres of high land with timber six miles

away from the property in this case for $6,500 an acre. We conclude that Rivers has

not established as a matter of law that the Commissioners’ Report is materially

erroneous, or unequal or unjust because the fair market values of the land differ from

those in the Commissioners’ Report.

      Furthermore, the trial court, as finder of fact, could have believed that the

testimony of Ellisor and Rivers did not establish that the Commissioners’ Report

was materially erroneous, or unequal and unjust. After reviewing all the evidence,

we conclude that Rivers has not shown that the trial court’s implied finding that she

failed to meet her burden to prove the Commissioners’ Report was materially

                                          19
erroneous, or unequal and unjust, based on the land valuation in the report, nor was

it against the great weight and preponderance of the evidence. We reject Appellant’s

sufficiency challenge, and we overrule issue one.

      In issue two, Rivers argues the trial court erred in not allowing her to question

the commissioners. According to Rivers, “no testimony was presented by any

commissioner to support the commissioners’ valuation of the land at just $6,000 per

acre.” Rivers argues the Commissioners’ Report “provides only a conclusory

statement of value[]” and “is mere ipse dixit and legally no evidence of the land’s

value.” Rivers argues that “[b]ecause the trial court refused to allow the

commissioners to testify, [Rivers] was prevented from asking them about (a) their

qualifications for assessing property values or (b) their method or support for valuing

the old house at $110,000 and for valuing the land at just $6,000 per acre.”

      We review a trial court’s decision to admit or exclude a witness from

testifying for an abuse of discretion. See Harris Cty. Appraisal Dist. v. Houston

Laureate Assocs. Ltd., 329 S.W.3d 52, 56 (Tex. App.—Houston [14th Dist.] 2010,

pet. denied). Rivers objected to the Commissioners’ Report solely on the basis that

the market values in the report were incorrect. The Agreed Decree of Partition did

not require the commissioners to explain their methodologies in determining market

values. To the extent, if any, Rivers argues on appeal that by preventing her from

calling the commissioners as witnesses she was deprived of her opportunity to show

                                          20
the Commissioners’ Report was materially erroneous, or unequal and unjust, she did

not make that objection at trial, and she did not make a proffer of evidence thereon,

therefore she waived her objections on those grounds. 3 See Tex. R. App. P. 33.1. We

overrule issue two.

      Having overruled Appellant’s issues, we affirm the trial court’s judgment.

      AFFIRMED.


                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on May 21, 2020
Opinion Delivered May 20, 2021

Before Kreger, Horton and Johnson, JJ.




      3
        We note that on the record before us, there was a discussion between defense
counsel and the trial court about the commissioners not testifying but there was no
stated objection by defense counsel. Also, there is no bill of exceptions or offer of
proof in the record showing the substance of the excluded evidence.
                                         21